STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                             UNPUBLISHED
                                                             May 3, 2016
              Plaintiff-Appellee,

v                                                            No. 322814
                                                             Wayne Circuit Court
DANIEL DANTE BURCH,                                          LC No. 13-006304-FC

              Defendant-Appellant.


                                      ON RECONSIDERATION

Before: RONAYNE KRAUSE, P.J., and MARKEY and M. J. KELLY, JJ.

M. J. KELLY, J. (concurring).

       I concur in the result only.

                                                      /s/ Michael J. Kelly




                                              -1-